

LOAN AND TRANSACTION EXPENSES AGREEMENT


This LOAN AND TRANSACTION EXPENSES AGREEMENT (the “Agreement”) is entered into
by and between Shanghai Hai Lu Kun Lun Hi-tech Engineering Co., Ltd., a company
incorporated in the People’s Republic of China (“HAIE Company”), on the one
hand, and RMK Emerging Markets, LLC, a Delaware limited liability company
(“RMK”), on the other hand, as of December 18, 2007.


WHEREAS, in order to fund HAIE Company’s fees and expenses in connection with
the Transaction until the Initial Financing and Merger are completed, HAIE
Company wishes to borrow from RMK as a short term bridge loan the amount set
forth on the signature page, but collectively, an amount up to and not to exceed
$600,000 (“Bridge Loan”).


The Bridge Loan must be paid back at 1.75x its principle value at the time of
the event of HAIE Company’s sale, next financing or going public event of $5
million USD or more, as long as such a sale/financing/going public event
involves a party that is not a 100% domestic company in China.


The Bridge Loan funds will be deposited in escrow with RMK Investment Partners,
the Escrow Agent.


HAIE Company is currently in the process of entering into service agreements
(Service Agreements”) for the payment, retainer and/or fee agreements with
legal, accounting, consultant, and other service providers (each service
provider is hereinafter the “Service Provider”) for services needed by HAIE
Company in connection with and to consummate the transaction.


RMK shall recommend the Service Providers to HAIE Company, which will review and
execute these Service Agreements. HAIE Company authorizes RMK to promptly
authorize the Escrow Agent to release funds from the escrowed Bridge Loan and
pay all of HAIE Company’s required payments under and in accordance with the
payment terms set forth in the approved Service Agreement to the Service
Providers.


If the intended transaction is not consummated for any reason, RMK shall notify
HAIE Company and the Service Providers to terminate the Service Agreements
immediately. It is RMK’s responsibility to settle the unpaid bills with the
Service Providers, even though these Service Agreements are signed by HAIE
Company.


Both Parties understand the transaction is based on HAIE Company receiving $9
million USD for 30% of HAIE Company with an additional 6% put into escrow at
close and going to the investors if the HAIE Company fails to meet agreed upon
2008 financial targets of 150 mm RMB of Revenue and 30 mm RMB of EBITDA. 
Additionally, both Parties agree that $500,000 of the proceeds from the
financing will be used to settle pre-existing tax liabilities and $500,000 will
be allocated to Investor Relations programs as dictated by RMK.


--------------------------------------------------------------------------------


This Note shall be governed in all respects by the laws of the State of
California as applied to agreements entered into and performed entirely within
the State of California by residents thereof, without regard to any provisions
thereof relating to conflicts of laws among different jurisdictions.


Any term of this Note may be amended, waived or modified only with the written
consent of both HAIE Company and RMK.


IN WITNESS WHEREOF, the Parties hereto have executed this AGREEMENT as of date
first written above.


SHANGHAI HAI LU KUN LUN HI-TECH ENGINEERING, CO., LTD.
 

By:  /s/ WU Qinghuan   WU Qinghuan   Executive Director and President

 
RMK EMERING MARKETS, LLC
 
 

By:
 /s/ Adam M. Roseman
 
Adam M. Roseman
  Chief Executive Officer

 

--------------------------------------------------------------------------------

